DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-13 were originally pending in this application prior to the amendment dated 04/04/2022.
Claims 1, 5-6, 8-11 are now amended. Claim 4 is cancelled and new claim 14 is added. Hence, claims 1-3 and 5-14 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6 para 2), filed on 04/04/2022 with respect to the 112 rejections of claims 5 and 9 have been fully considered and are persuasive. The 112 (b) rejections of claims 5 and 9 have been withdrawn. 
Applicant’s arguments (pg. 7 para 3), filed on 04/04/2022 with respect to claim 1 have been fully considered and are not persuasive because of the following reasons: 
Regarding claim 1, Jeon teaches a supporter (body 40) coupled to the inner circumferential surface of the washing tub 20 (pg.5 ln 33-35); and a mover (adjusting member 50) movably supported by the supporter (body 40) to alternate the lifter between the first state (position L1) and the second state (position L2); wherein a lower end portion (first end portion) of the mover faces a rotating/spinning axis of the washing tub and a upper end portion (second end portion) of the mover faces the inner circumferential surface of the washing tub. It would have been obvious to one of ordinary skill in the art at the time of effective filing, to deduce that assuming all of the adjusting member 50 (mover) of Jeon is made of the same material, the wider lower end portion of the mover is bound to have higher weight than the rest of the mover (see annotated Fig.3, Jeon), concluding that the “weight” is disposed in the lower end portion of the mover.
  Further to that, it is true that Jeon teaches the laundry transfer amount adjusting member 50 starts to be drawn out toward the central portion of the washing tub 20 (pg. 6 ln 17-19), it’s specifically the laundry that is moved upward by the drawn laundry transfer amount adjusting member 50 and then dropped down to the bottom by the gravity, Jeon clearly states that the laundry transfer amount adjusting member 50 is accommodated in the operating hole 42 by the centrifugal force and moves to the laundry moving position P again to interfere with the drawing adjusting member 30 (pg. 6 ln 31-34), indicating that the mover got moved in toward the spinning axis due to gravity (during rotation) approximately  at the same time the laundry got dropped down due to gravity (see position L3, mover seen dropped because of heavier end portion/weight) and later the mover has to be readjusted/interfered from position L1 to L2/moving position P by the drawing adjusting member 30. It would have been obvious to one of ordinary skill in the art at the time of effective filing, to deduce the movement of this “weight” that is disposed in the lower end portion of the mover is thereby assisted by gravity.
The combination of Hodgell and Jeon meets all the limitations of claim 1. 

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 6, “wider than the upper end portion of the mover along the spinning direction of the washing tub.” should read “wider than the upper end portion of the mover measured along the spinning direction of the washing tub.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first end portion of the mover”, “a second end portion of the mover” in lines 16-17. Prior to amendment, Applicant has claimed “a lower end portion of the mover” (claim 8), “an upper end portion of the mover” (claim 9). It is not clear if the upper end is the first end or second end and this inconsistency in terminology creates lack of clarity, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 1 recites the limitation “a rotating axis” in line 17. Prior to amendment, Applicant has claimed “a spinning axis” (claim 1, ln 7). It is not clear if the both the axes are one and the same, this inconsistency in terminology creates lack of clarity, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 2-3 and 5-13 are rejected as containing the same indefiniteness issues as above in claim 1, from which these depend.
Claim 10 recites the limitation “the second end portion of the mover”, line 3. Prior to amendment, Applicant has claimed “a lower end portion of the mover” (claim 8), “an upper end portion of the mover” (claim 9). It is not clear if the second portion is the lower or upper end of the mover, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 14 recites the limitation “an inner circumferential surface”, lines 6 and 14. It is not clear if Applicant is referring to the same inner circumferential surface in both cases, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language in line 14 should read “the inner circumferential surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 and 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Hodgell et al. (US20180112342A1) in view of Jeon et al. (KR100562549B1).
Regarding claim 1 and 11, via Fig. 1 Hodgell teaches a washing machine 10  that is  front loading  [0014] and further comprising  a housing (cabinet 18, [0017]) comprising a door 24, in a front of the housing, that opens and closes [0020]; a washing tub (drum 12) rotatably supported inside the housing (cabinet 18) [0018] and shaped like a cylinder opened toward the door so that laundry is loadable in the washing tub when the door is opened [0020] Fig.1, a plurality of lifters 50 arranged at predetermined intervals along a spinning direction of the washing tub (drum 12) on an inner circumferential surface of the drum 12 [0022].
Hodgell et al. does not explicitly teach that each lifter of the plurality of lifters includes an end portion extended toward a spinning axis of the washing tub, wherein at least one lifter of the plurality of lifters is provided to alternate between a first state in which the lifter has a first height from the inner circumferential surface in a first section within a spinning section of the washing tub and a second state in which the lifter has a second height higher than the first height from the inner circumferential surface in a second section within the spinning section of the washing tub; wherein each lifter of the at least one lifter comprises:
a supporter coupled to the inner circumferential surface of the washing tub, a mover movably supported by the supporter to alternate between the first state and the second state of the at least one lifter, and wherein a first end portion of the mover faces a rotating axis of the washing tub and a second end portion of the mover faces the inner circumferential surface of the washing tub, and a weight disposed in the first end portion of the mover to assist with movement of the mover based on gravity, 
washing apparatus further comprising: at least one driver to move the mover of each lifter of the at least one lifter, and a controller to control the at least one driver to move the mover of each lifter of the at least one lifter to alternate between the first state and the second state.  

    PNG
    media_image1.png
    436
    521
    media_image1.png
    Greyscale
Jeon et al.  via annotated Fig. 3, teaches a drum lift washing machine (front-loading), a plurality of lifters (drum lifts) arranged at predetermined intervals (L1,L2,L3) along a spinning direction of the washing tub 20 on an inner circumferential surface of the washing tub (pg. 4 ln 18-20), and each lifter of the plurality of lifters includes an end portion extended toward a spinning axis (located at A) of the washing tub 20, wherein at least one lifter of the plurality of lifters is provided to alternate between a first state (as shown in position L1) in which the lifter has a first height (h1) from the inner circumferential surface in a first section within a spinning section of the washing tub and a second state in which the lifter has a second height (h3) higher than the first height from the inner circumferential surface in a second section within the spinning section of the washing tub;  each lifter (drum lift) of the at least one lifter comprises: 
a supporter (body 40) coupled to the inner circumferential surface of the washing tub 20 (pg.5 ln 33-35); and a mover (adjusting member 50) movably supported by the supporter (body 40) to alternate the lifter between the first state (position L1) and the second state (position L2); wherein a lower end portion (first end portion) of the mover faces a rotating/spinning axis of the washing tub and a upper end portion (second end portion) of the mover faces the inner circumferential surface of the washing tub.
a one driver (driving member 32) to move the mover of each lifter of the at least one lifter, and a controller (regulating member 30) controlling the at least one driver to move the mover of each lifter of the at least one lifter to alternate each lifter of the at least one lifter between the first state and the second state; thereby because of the laundry falling effect, the washing power can be adjusted to suit a characteristic of the laundry owing to the adjustable height dynamically protruding design of the lifter (pg. 7 ln 17-21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the lifter of Hodgell with that of Jeon all in order to achieve the predictable result of improving the washing power and efficiency of the laundry due to the laundry falling effect and the adjustable height protruding design of the lifter (pg. 7 ln 17-21).
The combination of Hodgell and Jeon does not explicitly teach that a weight disposed in the first end portion of the mover to assist with movement of the mover based on gravity.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to deduce that assuming all of the adjusting member 50 (mover) of Jeon is made of the same material, the wider lower end portion of the mover is bound to have higher weight than the rest of the mover (see annotated Fig.3, Jeon), concluding that the “weight” is disposed in the lower end portion of the mover.
  Further to that, it is true that Jeon teaches the laundry transfer amount adjusting member 50 starts to be drawn out toward the central portion of the washing tub 20 (pg. 6 ln 17-19), it’s specifically the laundry that is moved upward by the drawn laundry transfer amount adjusting member 50 and then dropped down to the bottom by the gravity, Jeon clearly states that the laundry transfer amount adjusting member 50 is accommodated in the operating hole 42 by the centrifugal force and moves to the laundry moving position P again to interfere with the drawing adjusting member 30 (pg. 6 ln 31-34), indicating that the mover got moved in toward the spinning axis due to gravity (during rotation) approximately  at the same time the laundry got dropped down due to gravity (see position L3, mover seen dropped because of heavier end portion/weight) and later the mover has to be readjusted/interfered from position L1 to L2/moving position P by the drawing adjusting member 30. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to deduce the movement of this “weight” that is disposed in the lower end portion of the mover is thereby assisted by gravity.
Regarding claims 2-3, 6-8, 12-13, the combination of Hodgell and Jeon teaches the laundry-washing apparatus above. Jeon further teaches that
the first section and the second section are symmetrical to each other with respect to the spinning axis A of the washing tub 20 (annotated Fig. 3, Jeon et al.);
the second section starts before a lifter (drum lift) reaches a highest position in a gravity direction (P1), and the first section starts before the at least one lifter reaches a lowest position in the gravity direction (P2);

    PNG
    media_image2.png
    126
    178
    media_image2.png
    Greyscale
the supporter (body 40) comprises a hole (operation hole 42) therein, and the mover is movable as inserted in the hole of the supporter;
a lateral side of the hole is formed with a plurality of guides spaced apart from each other and guiding the mover to move while being in contact with an outer surface of the mover (see figure to right); 
a distance between the two guides facing each other to form the hole (diameter of operating hole 42) is smaller than a width of a lower end portion of the mover (as seen in annotated Fig.3);
the diameter of the washing tub 20 is seen to be between 3x to 4x of second height (h3) i.e. the second height (h3) is 25% to 33% of a diameter of the washing tub 20; the second height (h3) is apparently twice the first height (h1).

    PNG
    media_image3.png
    96
    141
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    86
    90
    media_image4.png
    Greyscale
Regarding claim 9, the combination of Hodgell and Jeon teaches the laundry-washing apparatus above. Jeon further teaches from the annotated Fig. 3, that the upper end portion of the lifter (also see figure to the right) corresponds to an upper end portion of the mover, and a lower end portion of the lifter (also see figure to the left), opposite to the upper end portion of the mover, is wider than the upper end portion of the mover, measured along the spinning direction of the washing tub.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgell et al. (US20180112342A1) in view of Jeon et al. (KR100562549B1) and further in view of Lee et al. (KR 20050044157 A)
Regarding claim 10, the combination of Hodgell and Jeon teaches the laundry-washing apparatus above. Jeon further teaches that each lifter of the at least one lifter further comprises a shock reduction member (roller 60) provided at a side opposite to the upper end portion (second end portion) of the mover in order to reduce the wear and noise caused by friction (pg.5 ln 38-45). 
The combination of Hodgell and Jeon does not explicitly teach that the shock reduction member (roller 60) included or is made of an elastic material. 
Lee et al teaches a laundry machine with a roller 70 to elastically support a drying cylinder/bin 20 made (pg. 3 para 5) via an elastic portion 72 to absorb shock transmitted from the drying cylinder 20 (pg. 3 para 9, Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the roller of the lifter of Hodgell and Jeon to include an elastic material/portion as taught by Lee et al. all in order to achieve the predictable result of improved shock absorption with the shock/friction generated because of the dynamically moving parts of the lifter. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combination of Hodgell and Jeon teaches front-loading washing machine as detailed above in claim 1.
The combination of Hodgell and Jeon neither teaches nor fairly suggests that that the mover comprises: a main body; and the weight comprising a heavier material than the main body
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 14, the combination of Hodgell and Jeon teaches front-loading washing machine as detailed above in claim 1.
The combination of Hodgell and Jeon neither teaches nor fairly suggests that an empty space is in the second end portion of the mover to reduce weight in the second end portion to assist with movement of the mover based on gravity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tobias (EP2053152A) teaches a lifter with movable part that is assisted by springs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711